DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchschmid in view of Geerligs.  Tuchschmid discloses in the Figures and specification (see in particular col. 7, line 30 to col. 8, line 4) a system comprising a controller 100 having a communication module (see col. 4, lines 35-39), a medical equipment system configured for a user to perform a medical procedure on a patient, at least one tool 300 manipulable by the user in the performance of a procedure, at least one tool condition sensor 320 configured to provide information to the controller data .  
With respect to claims 2, 3, 10 and 11, Tuchsmid discloses at col. 7, lines 38-41 that the equipment system is an ultrasound or endoscopy system.  With respect to claims 4 and 12, the analysis module of Geerligs is configured to analyze ultrasound images.  Applicant is advised that the claim language “for the presence of one or more kidney stones…” is functional language, describing the intended use or purpose of the invention rather than further limiting the structure of the apparatus or a discrete method step.  Under MPEP 2114, such language is not sufficient to overcome the prior art.  Further, to the extent that applicant is attempting to claim a content of the ultrasound images, such content would constitute non-functional descriptive material under MPEP 2111.05, as there is no new or non-obvious functional relationship with the underlying substrate.  With respect to claims 5 and 13, the instruction data of Tuchschmid comprises at least images.   With respect to claims 8 and 16, the device of Tuchschmid is configured to provide treatment condition data as recited.  With respect to claim 9, the recited method is suggested by the combined teachings of Tuchschmid as viewed with Valentine as discussed above with respect to claim 1. 

Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchschmid in view of Geerligs, and further in view of Ben-Haim.  Tuchschmid as viewed in combination with Geerligs discloses or suggests the claim limitations with the exception of the provision of a diagnosis module as recited.  This feature is known in the art, as taught for example by Ben-Haim at paragraph [0212], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and for the purpose of providing a more comprehensive analytical system which is capable of generating diagnosis data.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchschmid in view of Geerligs, and further in view of Mihailescu.  Tuchschmid as viewed in combination with Geerligs discloses or suggests the claim limitations with the exception of the library and the machine learning module as recited.  Mihailescu discloses a guidance system for providing real-time augmented-reality feedback during training in a medical procedure, comprising a library containing stored reference positioning data and outcome data (paragraph [0215]).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Tuchschmid as viewed in combination with Geerligs by providing a library containing stored reference position data and outcome data as taught by Mihailescu for the purpose of enabling comparisons between a trainee’s performance and stored optimal outcomes.  Mihailescu further discloses a component configured to provide position-based augmented reality feedback (paragraph [0202]). While the components of Tuchschmid .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
November 2, 2021